Name: Council Regulation (EEC) No 1982/85 of 16 July 1985 amending Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  foodstuff
 Date Published: nan

 No L 186/8 Official Journal of the European Communities 19 . 7. 85 COUNCIL REGULATION (EEC) No 1982/85 of 16 July 1985 amending Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 7 is hereby added to Article 4 of Regulation (EEC) No 3035/80 : '7 . The rate of refunds for goods falling within heading No 19.03 of the Common Customs Tariff may be differentiated according to their destina ­ tion.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 16 (5) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3035/80 (3), as last amended by Regulation (EEC) No 1028/83 (4), only makes limited provision for the possibility of fixing different refunds according to destination ; Whereas it is in the Community's interest to provide for the possibility of fixing, for goods falling within heading No 19.03 of the Common Customs Tariff, different refunds according to their destination, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 198S. For the Council The President M. FISCHBACH (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 325, 29. 11 . 1980, p. 27. (4) OJ No L 116, 30 . 4. 1983, p. 9 .